Citation Nr: 1602292	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for diabetic kidney disease.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran requested a Decision Review Officer (DRO) hearing, and hearings were scheduled for January 2008 and June 2011, both were cancelled by the Veteran.  As such, his request for a DRO hearing is withdrawn.

This case was most recently before the Board in August 2012, when a service connection claim for hemorrhoids was reopened and remanded; an increased rating for service-connected pseudofolliculitis barbae (PFB) was granted at that time.  Increased rating claims for hypertension and diabetic kidney disease were additionally remanded for further development.  An increased rating claim for diabetes mellitus was remanded for issuance of a statement of the case.  The Veteran subsequently timely perfected an appeal and that issue is now before the Board.  A February 2015 rating decision granted service connection for hemorrhoids. As the Veteran has not appealed the effective date or disability rating assigned, that issue is no longer on appeal.

A review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

In light of the Veteran's statements, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

2.  The Veteran's hypertension requires continuous medication for control.

3.  The weight of the evidence reflects that the Veteran's diabetic kidney disease is manifested by the presence of recurring albuminuria; a 10 percent disability rating has been met under diagnostic code 7101 for hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  Throughout the rating period on appeal, the criteria for separate 10 percent rating, but no greater, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2015).

3.  Throughout the rating period on appeal, the criteria for a separate 30 percent rating, but no greater, for diabetic kidney disease have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, DC 7541 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

The Veteran is currently service connected for ischemic heart disease (60 percent), posttraumatic stress disorder (50 percent), hemorrhoids (20 percent), diabetes mellitus (20 percent), hypertension (10 percent, as discussed below), diabetic kidney disease (30 percent, as discussed below), mild pseudofolliculitis barbae (10 percent), scars of the midline chest (noncompensable), and scars of the left lower extremity (noncompensable). 

The Veteran has a combined rating of at least 90 percent.  The Veteran meets the threshold criteria for consideration of a TDIU. 38 C.F.R. § 4.16(a).

The evidence reflects that the Veteran became too disabled to work in August 2015.  A review of the evidence reflects the significant impact his service-connected disabilities have on his ability to work.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU for the period on appeal is warranted. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Hypertension

Throughout the rating period on appeal, the Veteran is assigned a noncompensable evaluation for his hypertension under his service-connected diabetes mellitus (DC 7913) however, as will be discussed below the Board finds that a separate 10 percent disability rating is warranted for the Veteran's hypertension.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Note (1) (2015).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Under DC 7101, a 10 percent rating is warranted where the evidence indicates diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent disability rating is warranted when the evidence shows diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.  

On VA medical examination in May 2009 the VA examiner noted that the Veteran needed continuous medication to control his hypertension.  Blood pressure readings were 150/86, 170/90, and 168/92.

A blood pressure reading in a July 2010 private treatment record was 181/78, another July 2010 private treatment record noted a blood pressure reading of 163/104.  An October 2010 VA examiner noted that the Veteran had been treated with continuous mediation for his hypertension.  Blood pressure readings were 143/86, 150/99, and 143/99.  A March 2011 VA treatment record noted a blood pressure reading of 164/108.  A January 2013 private treatment record noted a blood pressure reading of 181/94.

The Veteran underwent an additional VA examination in August 2013.  Blood pressure readings were 136/78, 132/64, and 150/80.

Treatment records reflect that the Veteran has been on blood pressure medication for many years.  The Veteran continues to take blood pressure medication, which has been adjusted over time. 

The Veteran's statements and medical records show that the Veteran's hypertension requires continuous medication for control.  The requirement of medication for control is credibly reported for many years and medically documented for over a decade.

The Board cannot know what the Veteran's diastolic pressure would be without medication at this time.  Considering the requirement of medication for control, the Board finds that the manifestations of the Veteran's hypertension more nearly approximate the criteria for a 10 percent rating than those for a noncompensable rating.  

Resolving reasonable doubt in the Veteran's favor, the Board grants a 10 percent rating for hypertension.  Clearly the post-service medical records would provide highly probative evidence against any higher evaluation as it does not clearly support the 10 percent evaluation.

Diabetic Kidney Disease

The Veteran's diabetic kidney disease is currently evaluated as a noncompensable complication of the Veteran's service-connected diabetes.
 
Renal involvement in diabetes is rated as renal dysfunction, as follows: a noncompensable evaluation is warranted for evidence of albumin and casts with history of acute nephritis; or, hypertension noncompensable under Diagnostic Code 7101.
 
Important for this case, a 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.
 
A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2015).
 
As noted above, Diagnostic Code 7101, applicable to hypertension, provides for a 10 percent rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; also the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating applies to diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating applies to diastolic pressure predominantly 120 or more.  A 60 percent rating applies to diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

As discussed above, the Board has determined that the Veteran meets the 10 percent disability rating requirements for his hypertension.  A May 2009 VA examination revealed no renal dysfunction or failure.  At an October 2010 VA examination it was noted that the Veteran had kidney disease related to his diabetes mellitus.  The VA examiner indicated that the Veteran did not require dialysis.  Additionally edema was not noted.  Blood testing reflected 15 mg/dl BUN and 1.0 mg/dl creatine. 

An August 2013 VA examiner noted that the Veteran had renal dysfunction and exhibited recurrent albuminuria.  It was noted that regular dialysis was not needed. His creatine was 1.2 mg/dl. His blood urea nitrogen (BUN) was 15 mg/dl.  

Upon review of this evidence, the Board finds that a 30 percent disability rating, but no greater, is warranted for the Veteran's diabetic kidney disease.  With many notations that the Veteran has albuminuria as a result of his diabetes, the Board finds that the record supports a finding, overall, that the Veteran has 'recurrent albumin' in his urine.  Moreover, he suffers from hypertension at least 10 percent disabling under DC 7101.  A 30 percent rating is therefore appropriate.
 
A 60 percent disability rating is not warranted for the Veteran's diabetic kidney disease.  The record does not demonstrate the presence of edema, a definite decrease in kidney function, or hypertension to an extent at least 40 percent disabling (that is, diastolic pressure predominantly 120 or more).  Similarly, an 80 percent rating is not warranted for the Veteran's diabetic kidney disease.  The record does not show the presence of persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.
 
For similar reasons, a 100 percent rating is warranted for the Veteran's nephropathy.  The Veteran does not require regular dialysis, nor does his nephropathy preclude more than sedentary activity from persistent edema and albuminuria, nor has his BUN level been more than 80mg%, nor has his creatinine been more than 8mg%, nor has the Veteran shown a markedly decreased function of kidney or other organ systems, especially cardiovascular, as a result of his diabetic kidney disease.
 
Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence favors the assignment of a separate 30 percent rating, but no greater, for his diabetic kidney disease.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded examinations for his hypertension and diabetic kidney disease in May 2009, October 2010, and August 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hypertension or diabetic kidney disease since the most recent VA examinations.  

The Board finds the above VA examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in August 2012.  All those actions were accomplished, and there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a TDIU is granted.

Throughout the rating period on appeal, a 10 percent disability rating, but no higher, for hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.

Throughout the rating period on appeal, a 30 percent disability rating, but no higher, for diabetic kidney disease is granted, subject to the laws and regulations governing the award of monetary benefits. 





REMAND

With respect to the Veteran's claim for an increased rating for his diabetes mellitus, type II, the Veteran was last afforded a VA examination in October 2010.  

More importantly, the Veteran's statements indicate that his diabetes mellitus has worsened since his last VA examination.  See August 2013 Substantive Appeal. 

As such, the Board has no choice but to afford the Veteran a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected diabetes mellitus.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

2.  After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


